        Case 2:19-cv-02626-JFW-PLA Document 18 Filed 04/25/19 Page 1 of 1 Page ID #:85
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 JOHN C. ULIN (State Bar No. 165524)
 John.Ulin@arnoldporter.com
 ARNOLD & PORTER KAYE SCHOLER LLP
 777 South Figueroa Street, 44th Floor
 Los Angeles, California 90017-5844
 Telephone: (213) 243-4000; Facsimile: (213) 243-4199
 Attorney for Defendant

 ATTORNEY(S) FOR:    Defendant Nandasena Gotabaya Rajapaksa
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ROY MANOJKUMAR SAMATHANAM                                                     CASE NUMBER:


                                                                                                2:19-cv-02626-JFW-PLA
                                                              Plaintiff(s),
                                     v.
NANDASENA GOTABAYA RAJAPAKSA,
                                                                                             CERTIFICATION AND NOTICE
A.K.A. GOTABAYA RAJAPAKSA
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                     Defendant Nandasena Gotabaya Rajapaksa
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                     PARTY                                                              CONNECTION / INTEREST
Roy Manojkumar Samathanam                                                     Plaintiff
Nandasena Gotabaya Rajapaksa                                                  Defendant




         April 25, 2019                                    /s/ John C. Ulin
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Nandasena Gotabaya Rajapaksa


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
